Citation Nr: 0213192	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  98-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for an upper back 
disorder.

2. Entitlement to service connection for a low back disorder.

3.  Entitlement to an increased disability evaluation for 
residuals of a right knee disorder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Keith D. Snyder


WITNESS AT HEARING ON APPEAL
Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1977 as 
well as periods of active duty for training with the Idaho 
State National Guard, including verified National Guard 
service from November 1962 to May 1963 and from August 4, 
1993 to August 18, 1993.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from October 1997 and 
January 1998 rating decisions by the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issues on appeal were previously denied by the Board in a 
July 2000 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2001 Order, the Court vacated the July 
2000 Board decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).

The Board also notes that the veteran was afforded a personal 
hearing in July 1998 in connection with his claims, and that 
a transcript of this proceeding is associated with the claims 
file.   


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim.  

The veteran contends that the VCAA requires additional 
development of the claim before this appeal may be addressed 
on the merits.  Specifically, the veteran has directed the 
Board's attention to an award of total disability made by the 
Social Security Administration (SSA), noting that although a 
copy of an SSA reconsideration disability report provided to 
the VA in May 1997 is of record, the claims file does not 
indicate that the VA has obtained the relevant medical 
records relied upon by the SSA in arriving at their decision.  
A thorough review of the record reveals that the SSA decision 
is not associated with the file.  As a result, it is not 
possible to discern what evidence was specifically relied 
upon in granting a total disability award to the veteran.  
Therefore, the Board agrees that further development is 
necessary prior to the disposition of this appeal.

Additionally, the veteran contends that under the VCAA he is 
entitled to another orthopedic examination in order to 
reconcile discrepancies noted in past examinations.  In this 
vein, the Board notes that the two most recent VA 
examinations, in September 1998 and March 1999, exhibit 
marked differences in objective findings and diagnoses.  For 
example, regarding the veteran's right knee claim, in 
September 1998 the veteran was noted to have a considerably 
limited range of motion and considerable functional 
impairment as to both knees.  Moreover, the veteran was noted 
to have a definite limp.  The veteran was diagnosed with 
degenerative arthritis of both knees.  When next examined in 
March 1999, the veteran's knee examinations were 
unremarkable, and the examiner rendered a diagnosis of 
patellar chondromalacia, while in service, essentially 
resolved.  No findings of functional impairment regarding the 
knees or of a noticeable limp were reported by the VA 
examiner.  

Regarding the veteran's back claims, the March 1999 
examination yielded no finding of a nexus between the 
veteran's present back disorders and his active service.  In 
fact, the examiner proclaimed that the veteran was not 
disabled.  However, radiology images taken only 5 months 
later, in September 1999, revealed severe disc space 
narrowing at the C4, 5 level.  Degenerative changes were 
noted to have progressed rather markedly.  Given this 
variance in medical findings, the Board agrees that the 
veteran should be afforded another VA examination with 
respect to both his right knee and his upper and lower back 
in order to clarify the veteran's disability picture and 
fulfill the requirements of the VCAA.

Finally, VA regulations require that a supplemental statement 
of the case be furnished to an appellant if, after a 
statement of the case or supplemental statement of the case 
is issued, additional pertinent evidence is received.  38 
C.F.R. § 19.31 (2001).  The record shows that a statement 
from the Assistant Chief, Medical Service, of the VA Medical 
Center in Boise was received by the Board in October 2001.  
This evidence was accompanied by a letter from the veteran's 
representative, specifically stating that there is no waiver 
of initial RO consideration with respect to the new item of 
evidence.  Under the circumstances, the Board may not 
properly proceed with appellate review at this time.

Accordingly, the issue of entitlement to service connection 
for a heart disorder is hereby REMANDED to the RO for the 
following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The RO should obtain and associate 
with the claims file copies of any 
written decisions concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.  A 
request should also be made for any 
evaluations and reviews of the veteran's 
grant administered since the initial 
granting of benefits.

3.  The veteran should be afforded a VA 
examination to ascertain the current 
nature and severity of the veteran's 
right knee disability.  The examination 
should also address the nature, severity, 
and etiology of any back disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  With respect to the right 
knee, the examiner should note the range 
of motion (flexion and extension, as 
expressed in degrees) and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should address 
the likelihood of additional range of 
motion loss due to any of the following: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  With respect to the 
veteran's back, the examiner is 
instructed to identify the correct 
diagnosis(es) of all current back 
conditions and to render an opinion as to 
whether it is at least as likely as not 
that such conditions had their onset in 
active duty.  In connection with this 
examination, all pertinent records 
associated with the claims file are to be 
reviewed.  The examiner's report must 
provide comprehensive explanations for 
all conclusions reached.  The examiner 
should also attempt to reconcile his or 
her conclusions with any other opinion of 
record.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

After completion of the above, the RO should review the 
expanded record and determine whether the veteran's claims 
can be granted.  As to any claim which remains denied, the 
veteran should be furnished a supplemental statement of the 
case and be afforded an opportunity to respond before the 
record is returned to the Board for further adjudication.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.


		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




